Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 06/30/2021 havingclaims 1-14, 21-26 pending and presented for examination.
Priority
2.  	Application filed on 05/20/2020 is a has 371 of PCT/CN2017/113624 11/29/2017 are acknowledged.
Drawings
3.  	The drawings were received on 08/30/2017 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 06/09/2020, 11/29/2020, 06/30/2021 are/is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on 05/20/2020 is accepted by the examiner.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1, 6-7, 9, 14,21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub US 20180241463 A1 to LU et al (hereinafter LU). further view of US PG Pub US 20180199221 A1 to Lin et al (hereinafter Lin).
 	As per claim 1, LU teaches a method for controlling a mobile terminal to use a network, applying to a base station, the method comprising: and when the moving speed is higher than or equal to a speed threshold, allowing the mobile terminal to use a current dedicated network (para [0125],fig. 4, when the mobile in flight mode, the mobile is in flight cruise speed and allowing the mobile terminal to use current dedicated on board network); or when the moving speed is lower than the speed threshold, refusing the mobile terminal to use the current dedicated network ( para [0125], fig. 4, when mobile is in flight landing mode or flight is stopped, the speed is lower in flight pilot signal is stopped and connection to in flight dedicated network is turned off and refusing to connect to the in flight network). 
 	 LU is silent but Lin teaches receiving a moving speed reported by the mobile terminal, wherein the base station allows or refuses the mobile terminal to use the current dedicated network in different ways by receiving the moving speed of the mobile terminal carried in different messages in a random access procedure. (para [0054] [0061], receiving mobile speed reported from the mobile station, connection is refused to the mobile station when the speed of the mobile above certain threshold and the send the message);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of LU by receiving a moving speed reported by the mobile terminal as suggested by Lin, this modification would benefit  LU for better connection points during a session when the connection quality.
As per claim 6, LU, Lin teaches a method for reporting information, applying to a mobile terminal, the method comprising: and reporting a moving speed of the mobile terminal to a base station of the current dedicated network, such that the base station allows or refuses the mobile terminal to use the current dedicated network  ( ( para [0125], fig. 4, based on the mobile speed that is when when mobile is in flight landing mode or flight is stopped, the speed is lower in flight pilot signal is stopped and connection to in flight dedicated network is turned ON or OFF, allowing or refusing to connect to the in flight dedicated network).  
 	Lin teaches determining that the mobile terminal needs to access a current dedicated network  (para [0054] [0061], receiving mobile speed reported from the mobile station);
 	Examiner supplies the same rationale as supplied in claim 1.
	As per claim 7, LU, Lin teaches the method of claim 6, Lin wherein the method further comprises: determining the moving speed of the mobile terminal before reporting the moving speed of the mobile terminal to the base station of the current dedicated network  (para [0054] [0061], mobile is reporting to the base station moving speed of the mobile terminal to the base station of the current dedicated network ). 
 	Examiner supplies the same rationale as supplied in claim 6.
	As per claim 9, LU teaches a base station, comprising: a processor; and a memory device configured to store instructions executable by the processor, wherein the processor is configured to: allow the mobile terminal to use the current dedicated network when the moving speed is higher than or equal to a speed threshold (para [0125],fig. 4, when the mobile in flight mode, the mobile is in flight cruise speed and allowing the mobile terminal to use current dedicated on board network);; and refuse the mobile terminal to use the current dedicated network when the moving speed is lower than the speed threshold  ( ( para [0125], fig. 4, when mobile is in flight landing mode or flight is stopped, the speed is lower in flight pilot signal is stopped and connection to in flight dedicated network is turned off and refusing to connect to the in flight network).
 	LU is silent but Lin teaches receiving a moving speed reported by the mobile terminal, wherein the base station allows or refuses the mobile terminal to use the current dedicated network in different ways by receiving the moving speed of the mobile terminal carried in different messages in a random access procedure. (para [0054] [0061],, receiving mobile speed reported from the mobile station, connection is refused to the mobile staton when the speed of the mobile above certain threshold and the send the message);
 	Examiner supplies the same rational as supplied in claim 1.
	As per claim 14, LU, Lin teaches a mobile terminal, comprising: a processor; and a memory device storing instructions for execution by the processor to implement steps of the method for reporting information according to claim 6 (   para [0054] [0061], receiving mobile speed reported from the mobile station,)
 	Examiner supplies the same rational as supplied in claim 1.
	As per claim 21, LU, Lin teaches the method of claim 1, wherein the speed threshold is configured by an Operation Administration and Maintenance (OAM) system (Fig. 3, speed threshold is determined by the in flight maintenance system for turning the in flight wireless ON or OFF, when the flight is landed in flight is turned off and vice versa). 
	As per claim 22, LU, Lin teaches the base station of claim 9, wherein the speed threshold is configured by an Operation Administration and Maintenance (OAM) system ((Fig. 3, speed threshold is determined by the in flight maintenance system for turning the in flight wireless ON or OFF, when the flight is landed in flight is turned off and vice versa).  ). 
	As per claim 23, LU, Lin teaches a communication system implementing the method of claim 1, comprising the base station, wherein the network is a dedicated network for mobile terminals moving faster than the speed threshold ( para [0081], dedicatd speed 1 gb to 100gb is faster than the normal wireless speed). 
	Claim(s)  2-5, 8,10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LU, Lin in view of US PG Pub US 20100103889 A1 to Kim et al (hereinafter Kim).
	As per claim 2, LU, Lin teaches the method of claim 1, allowing the mobile terminal to use the current dedicated network comprises: permitting the mobile terminal to access the current dedicated network through a fourth message in the random access procedure (para [0125], fig. 5,  permitting the mobile terminal to access the current dedicated network through a fourth message in the random access procedure for the WPAN network), wherein when the reported moving speed is carried in a third message in a random access procedure (fig. 8A moving speed is carried in a third message in)
 	Kim teaches wherein when the reported moving speed is carried in in a random access procedure (para [0062], moving speed is carried in a third message in a random access procedure).
 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of LU by wherein when the reported moving speed is carried in in a random access procedure as suggested by Kim, this modification would benefit  LU for to reduce the delay in resource allocation in a mobile communication system.
	As per claim 3, LU, Lin teaches the method of claim 1, wherein allowing the mobile terminal to use the current dedicated network comprises: allowing the mobile terminal to continue to use the current dedicated network (para [0125], fig. 5, allowing the mobile terminal to continue to use the current dedicated network in flight network). 
 	Kim  teaches wherein when the reported moving speed is carried in a third message in a random access procedure (para [0062], moving speed is carried in a fifth message in a random access procedure ),
 	Examiner supplies the same rational as supplied in claim 1.
	As per claim 4, LU, Lin teaches the method of claim 1, wherein when the moving speed is carried in a third message in a random access procedure, refusing the mobile terminal to use the current dedicated network comprises: refusing the mobile terminal to access the current dedicated network through a fourth message in the random access procedure ( ( para [0125], fig. 4, when mobile is in flight landing mode or flight is stopped, the speed is lower in flight pilot signal is stopped and connection to in flight dedicated network is turned off and refusing to connect to the in flight network).
 	Kim teaches wherein when the reported moving speed is carried in in a random access procedure (para [0062], moving speed is carried in a third message in a random access procedure).
 	Examiner supplies the same rationale as supplied in claim 2.
 	As per claim 5, LU, Lin teaches the method of claim 1, : Kim  teaches wherein when the reported moving speed is carried in in a random access procedure (para [0062], moving speed is carried in a third message in a random access procedure)release a connection with the mobile terminal through radio resource control (RRC) connection release signaling; or notify the mobile terminal of accessible public network information through the RRC connection release signaling (para [[0008]], releasing a connection with the mobile terminal through radio resource control (RRC) connection release signaling ).
 	Examiner supplies the same rational as supplied in claim 2.
 	As per claim 8, LU, Lin teaches the method of claim 6, wherein reporting the moving speed of the mobile terminal to the base station of the current dedicated network comprises: reporting the moving speed to the base station of the current dedicated network through a (para [0125], fig. 5, reporting the mobile speed fifth message in the random access procedure ),wherein when the reported moving speed is carried in a third message in a random access procedure (fig. 8A moving speed is carried in a third message in)
	Kim teaches wherein when the reported moving speed is carried in in a random access procedure (para [0062], moving speed is carried in a third message in a random access procedure).
 	Examiner supplies the same rationale as supplied in claim 2
	As per claim 10, LU, Lin teaches the base station of claim 9,  permit the mobile terminal to access the current dedicated network through a fourth message in the random access procedure  ( (para [0125], fig. 5, allowing the mobile terminal to continue to use the current dedicated network in flight network) wherein when the reported moving speed is carried in a third message in a random access procedure (fig. 8A moving speed is carried in a third message in)
 	Kim teaches wherein when the reported moving speed is carried in in a random access procedure (para [0062], moving speed is carried in a third message in a random access procedure).
 	Examiner supplies the same rationale as supplied in claim 2
 	As per claim 11, LU, Lin teaches the base station of claim 9, wherein when the moving speed is carried in a fifth message in a random access procedure, the processor is further configured to: allow the mobile terminal to continue to use the current dedicated network  ( (para [0125],fig. 4, when the mobile in flight mode, the mobile is in flight cruise speed and allowing the mobile terminal to use current dedicated on board network);). 
 	Kim  teaches wherein when the reported moving speed is carried in a third message in a random access procedure (para [0062], moving speed is carried in a fifth message in a random access procedure ).
 	Examiner supplies the same rationale as supplied in claim 2
	As per claim 12, LU, Lin teaches the base station of claim 9,  the mobile terminal to access the current dedicated network through a fourth message in the random access procedure  (( para [0125], fig. 4, when mobile is in flight landing mode or flight is stopped, the speed is lower in flight pilot signal is stopped and connection to in flight dedicated network is turned off and refusing to connect to the in flight network).  ). 
 	Kim  teaches wherein when the reported moving speed is carried in a third message in a random access procedure (para [0062], moving speed is carried in a fifth message in a random access procedure ),
 	Examiner supplies the same rationale as supplied in claim 2
 	As per claim 13, LU, Lin teaches the base station of claim 9, Kim  teaches   : wherein when the reported moving speed is carried in in a random access procedure (para [0062], moving speed is carried in a third message in a random access procedure)release a connection with the mobile terminal through radio resource control (RRC) connection release signaling; or notify the mobile terminal of accessible public network information through the RRC connection release signaling (para [[0008]], releasing a connection with the mobile terminal through radio resource control (RRC) connection release signaling ).
 	Examiner supplies the same rationale as supplied in claim 2 	 
Response to Arguments
 	Applicant's arguments filed page 8, have been fully considered but they are not persuasive. Applicant argues that, “LU inevitably fails to disclose, teach or suggest at least determining whether the mobile terminal can access the dedicated network in different ways by receiving the moving speed of the mobile terminal carried in different messages in a random access procedure, as claimed in the amended independent claims of the present application”. Lin teaches para [[0054] [0061],receiving mobile speed reported from the mobile station, connection is refused to the mobile station when the speed of the mobile above certain threshold and the send the message;
Allowable Subject Matter
 	Claim 24-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20150092661 A1; US Patent Publication US 20150092661 A1,   US Patent Publication US 20130151658 A1
 	Applicant's amendment necessitated the new ground(s) of rejection presented inthis Office action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467